Case 1:20-cr-00040-BAH Document 220-45 Filed 05/28/21 Page 1 of 10




                                                        EXHIBIT 45
Case 1:20-cr-00040-BAH Document 220-45 Filed 05/28/21 Page 2 of 10
Case 1:20-cr-00040-BAH Document 220-45 Filed 05/28/21 Page 3 of 10
Case 1:20-cr-00040-BAH Document 220-45 Filed 05/28/21 Page 4 of 10
Case 1:20-cr-00040-BAH Document 220-45 Filed 05/28/21 Page 5 of 10
Case 1:20-cr-00040-BAH Document 220-45 Filed 05/28/21 Page 6 of 10
Case 1:20-cr-00040-BAH Document 220-45 Filed 05/28/21 Page 7 of 10
       Case 1:20-cr-00040-BAH Document 220-45 Filed 05/28/21 Page 8 of 10




                                            May 18, 2021

The Honorable Beryl A. Howell
United States District Court
 for the District of Columbia

Dear Chief Judge Howell:

        I accept full responsibility and am very sorry for what I did. Now that I understand the
magnitude of my actions, I regret what I have done. I have learned my lesson and I will never
repeat it in the future.

        This has been one of the hardest experiences of my life. I have been away from my
children. I have never been separated from them before. Not being able to hug them, to smell
them, to wake up next to them, to give them my blessing before they go to bed or when they wake
up, simply to watch them grow every day, hurts a lot. That is why today I ask for forgiveness, and
say, without hesitation, that I regret everything I did that may have caused any harm. Today, more
than ever, it is clear to me that I should have paid more attention to my actions and my actions’
consequences.

        Being incarcerated is hard. Being in solitary confinement for more than a year is even
harder. If you are not mentally strong, you start to struggle. No family visitation, lack of basic
services like laundry or haircare, and no outside recreation for over a year due to COVID-19 makes
incarceration almost unbearable.

       Because of the pandemic, for over a year, we were in lockdown for 23 hours a day. Since
we only had one hour outside of our cells, we had to prioritize talking to our family on the phone,
cooking food, and showering. I did not care if I did not eat; my priority was to talk to my family,
hear how they were doing, and learn about my children’s day.

       It is hard to be in a room looking at a wall for 23 hours a day. I have no one to talk to
because I am alone in my cell. I can hear people talking to themselves, and I watch them walking
around in circles inside their cells. I have tried to pass the time through exercise, drawing, reading,
and doing the courses that we have on the tablets that the facility provided us for school. I just try
to keep myself busy, but there are times that I break down. I find myself talking to my pictures
and to myself. Sometimes I feel like I am going to lose my mind.

        Being isolated has given me the opportunity to think about my past, my childhood, and my
life with my family and my children. Being by myself has made me feel upset and angry at myself
for the choices I have made. My children have always been my priority, but spending this much
time by myself makes me question the things I took for granted. When I am on the phone with my
family and friends, I feel like all I want to do is cherish memories of the good times I had with
them.




                                                  1
      Case 1:20-cr-00040-BAH Document 220-45 Filed 05/28/21 Page 9 of 10




        No one else in my unit speaks Spanish. Not having anyone who speaks my native language
is very hard, because I have been forced to speak in English all the time. This has only made me
feel even more isolated.

        Being incarcerated has also affected my physical health. For the first time in my life, I
started having issues with my thyroid during my incarceration. I have not ever had an issue with
my thyroid before, and I do not know if those issues were caused by the stress of being incarcerated
alone for 23 hours a day. We did not have access to nail clippers until October 2020. I had to use
the corner of my bed as a nail file. In the beginning, we were not getting our laundry done. We
could not change our sheets or towels for two or three weeks. I know the people in the facility
were doing their best to protect us from COVID-19, but it made my isolated incarceration even
more difficult.

        Also due to the pandemic, I have not had the chance to attend in-person mass in the facility.
The facility very recently started offering online mass, but there were no Easter services available.
My faith is very important to me, and I pray and read my Bible every day. Before I was arrested,
I used to go to mass every Sunday with my family, and have breakfast with them after the service.
We would then spend the rest of the day with my grandparents. Sundays were always dedicated
to church and family, and not being able to worship on Sundays has made it very hard for me to
get through this time.

        It is hard to see other inmates suffering from mental health issues, gaining weight, and
struggling because not all of us have the ability to stay strong being in a room 23 hours a day. I
have seen the burden the lockdown has had on all of us and the anxiety it has caused. Being around
mentally unstable people is hard on me because I have never been in that environment before. I
have learned to understand where they come from, see life from a different point of view, to
appreciate and value life, and help and support the ones going through emotional difficulties. I
always tell them to be strong and to try to manage the situation.

       At the beginning of May, we started to have two hours a day out of our cells, instead of
only one. This small amount of time still forces us to prioritize between talking with our family
and taking care of our other basic needs.

         We still do not have in-person or video visitations with our families. Being away from my
children, not having the opportunity to see them, hug them, and kiss them due to the lockdown is
really hard. I have been trying to keep praying to God to give me strength to handle this situation.
It has also been very difficult to receive mail from my family. My family sent me Christmas cards
last year, and I did not receive them until February of this year.

        The uncertainty of how COVID-19 might affect my family has made this time even more
difficult. Not knowing whether my family might get sick and what might happen to them while I
am isolated so far away from them makes me feel completely helpless. All I can do is pray to the
Lord for his blessings and to watch over my family. Both of my grandparents were infected with
COVID-19 over the past year, and I learned about it while being in jail. My grandparents are like

                                                 2
      Case 1:20-cr-00040-BAH Document 220-45 Filed 05/28/21 Page 10 of 10




a mother and a father to me. I could not help them, and I felt like I was just another number in the
facility. My grandfather also had a stroke, and had to have surgery. There was nothing I could do
to help my grandfather recover, except for praying. My mother also contracted the COVID-19
virus while I have been incarcerated. My mother is taking care of my children, and I was afraid
that my children would also be infected. I was concerned about my mom’s health and not being
with her made it worst because I was worried that there would be no one to take care of my
children.

        All this time has been really hard and has made me reflect on what I have done. I am very
sorry. I ask Your Honor to have mercy on my sentence. I know that I made a mistake, but I have
learned from it and will never repeat it. As a mother, I ask you to give me a second chance to start
over. I ask you to give me a second chance to raise my children and see them grow into a woman
and a man of good. I want to give them a calm life, with no pain, with no bad things. I want to
raise them and protect them.

        I feel ashamed and feel that I have failed my mother and my children because I caused us
to be separated. I told them I would never be away from them. I have no words to explain to my
children when I will be able to see them again. My youngest child, my daughter, does not
understand why I have been away for so long and why I have not been able to come home.

        It has been a year and three months of learning, pain, anguish, analyzing what is good and
what is not, and allowing myself to start over and live in peace. I have had time to think about my
actions, and I understand what I did was wrong, and I know, without hesitation, that I will never
make the same mistake again. I ask for Your Honor’s mercy.

                                              Very respectfully,


                                              Jessica Johanna Oseguera Gonzalez




                                                 3
